Citation Nr: 0634135	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).   

2.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.  

Procedural history

PTSD claim

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disability, to include PTSD.

This matter has been previously before the Board, most 
recently in January 2004, at which time it was remanded to 
the RO via the VA Appeals Management Center (AMC) for 
additional development.  That development has been completed.  
An April 2006 Supplemental Statement of the Case (SSOC) 
continued to deny the veteran's claim and the matter was 
returned to the Board for further appellate action.  

TDIU claim

In a January 2003 rating decision, the RO denied the 
veteran's claim of entitlement to TDIU.  In June 2003, the 
veteran filed correspondence indicating that he disagreed 
with the finding that he was not entitled to TDIU.  The 
record does not indicate that a Statement of the Case (SOC) 
has been issued as to this claim.  

The issues of entitlement to service connection of an 
acquired psychiatric disorder to include PTSD and TDIU are 
REMANDED to the RO via the AMC.  VA will notify the veteran 
if further action on his part is required.

Issues not on appeal

In June 2003, the veteran filed a claim of entitlement to 
service connection for Hepatitis C.  The RO has yet to 
adjudicate that claim.  That issue is referred to the RO for 
appropriate action. 


REMAND

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder and also TDIU.  For the 
reasons set out immediately below, the Board has determined 
that a remand is in order.    

PTSD claim

In June 2003, the veteran presented sworn testimony before a 
Veterans Law Judge (VLJ) sitting at the RO.  Since that time, 
the VLJ who heard the veteran's testimony has retired.  VA 
contacted the veteran and advised him of the unavailability 
of the hearing VLJ to participate in the decision on his 
claim.  By correspondence dated October 5, 2006, the veteran 
advised that he desired a new hearing at the RO.   

TDIU claim

The veteran has filed a claim seeking entitlement to TDIU.  
The RO denied the claim by January 2003 rating decision, and 
the veteran filed a notice of disagreement (NOD) in June 
2003.  The RO, however, has not yet issued a SOC addressing 
the issue of entitlement to TDIU.  A remand for this action 
is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
[holding that where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim so that a SOC may be 
issued].

Accordingly, the case is REMANDED for the following actions:

1.  VBA should schedule the veteran for 
Travel Board hearing at the RO before a 
Veterans Law Judge, in accordance with 
applicable law. A copy of the notice 
scheduling the hearing should be placed in 
the claims folder.

2.  VBA should issue a statement of the 
case to the veteran addressing the issue 
of his entitlement to TDIU. 
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal. The issue should be returned to 
the Board for appellate consideration only 
if an appeal is properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

